Citation Nr: 0431187	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-25 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the above claim.

In the October 2004 informal hearing presentation, the 
veteran's representative raised a claim for service 
connection for residuals of a left foot injury.  This claim 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran did not clearly and unmistakably have any 
defect, infirmity, or disorder of the right foot prior to 
when he entered service.   

3.  The veteran's right foot disabilities did not result from 
disease or injury in service; arthritis did not have its 
onset within any prescribed presumptive period; and the 
diagnosed disabilities were not otherwise related to service.


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a right 
foot defect, infirmity, or disorder existed prior to the 
veteran's entry into service and the presumption of soundness 
is not rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  The criteria for entitlement to service connection for a 
right foot disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2002.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  VA need not obtain an examination in this 
case.  The evidentiary record does not show that the 
veteran's current right foot disability is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  Compare Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 
Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

The veteran was afforded an enlistment examination in August 
1965.  In his Report of Medical History, he indicated that he 
had that he had previously suffered a fractured right ankle, 
but his right ankle was well healed and there was no 
significant foot disease.  On an objective examination, the 
lower extremities and musculoskeletal system were normal.  

The service medical records further reveal that in June 1967, 
the veteran's right foot was checked and no fracture was 
found.  In January 1969, the veteran fractured his left fifth 
toe after dropping a scale on it.  In July 1969, he injured 
his left second and third toes when he dropped a metal bake 
pan.  The discharge examination shows that the veteran's feet 
were normal.

Following service, arthritis was not diagnosed within one 
year of separation.  The veteran did not thereafter seek 
treatment for his right foot for many years.  

The veteran received VA treatment from 2001 to 2003.  The VA 
treatment records from Walla Walla and Puget Sound facilities 
reflect complaints of right foot and ankle pain.  The veteran 
was diagnosed as having degenerative joint disease and 
probably degenerative metatarsalgia, as well as narrowing of 
the blood vessels in the right lower extremity (peripheral 
vascular disease).  

In July 2002, the veteran was afforded a VA examination.  The 
examination only assessed his elbow disability and merely 
mentioned that the veteran used a crutch for a foot disorder 
and had retired due to a foot disorder.  

In December 2001 and September 2002 correspondence of record, 
the veteran indicated that while serving on a ship, a grate 
fell on his feet breaking the toes on his right foot.  He 
contends that this injury is the cause of the current 
circulatory problems and degenerative arthritis in his right 
foot and that he was advised to stay off his feet or he would 
lose his right leg due to the service injury.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  

For veterans who serve for 90 days or more during a period of 
war, service connection for arthritis may be established 
based on a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from active military service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment into service and was 
not aggravated by such service.  38 U.S.C.A. § 1111.

A review of the service medical records reveals that the 
entrance Report of Medical History noted that the veteran 
entered with foot trouble and had previously fractured his 
right ankle.  However, the veteran did not complain of any 
residual or current right foot symptoms.  It was noted that 
the foot was well healed.  Furthermore, the Report of Medical 
Examination stated that there were no abnormalities of the 
lower extremities or musculoskeletal system.  

Thus, while the veteran reported on his entrance examination 
that he had previously fractured his right ankle, the 
physical examination of his right foot was normal.  There 
were no residuals of any prior injury and there was no 
current defect, infirmity, or disorder of the right foot.  
Therefore, although the veteran reported that this prior 
injury occurred, his right foot was normal on entry.  

The Board finds that the in-service entrance physical 
examination is competent evidence.  It established that on 
entry, the veteran did not have any current defect, 
infirmity, or disorder of the right foot.  Thus, the veteran 
did not clearly and unmistakably have any defect, infirmity, 
or disorder of the right foot prior to entrance to service.  
As such, the veteran is presumed to have been in sound 
condition when he entered service.  Accordingly, there is no 
clear and unmistakable evidence that a right foot defect, 
infirmity, or disorder existed prior to service and the 
presumption of soundness is not rebutted.

The post-service competent medical evidence demonstrates the 
veteran has a right foot disability.  He is currently 
diagnosed as having degenerative joint disease, probably 
degenerative metatarsalgia, and peripheral vascular disease.  

The competent medical evidence, however, does not establish 
that any of the veteran's right foot disabilities began in 
service.  The service medical records showed injuries to his 
left foot.  There were no findings of a right foot disorder 
during service.  It is unclear why the right foot was checked 
in June 1967, but no fracture was found.  On the discharge 
examination, there were no abnormalities of the right foot.  
Thus, there was no chronic right foot disability shown during 
service.  

Following service, there were no complaints, findings, 
treatment, or diagnosis of a right foot disability within one 
year of the veteran's separation from service.  There is no 
competent evidence establishing that arthritis was present to 
a compensable degree.  

Further, there is no continuity of symptomatology following 
service.  The post-service evidence shows that the veteran 
did not receive treatment in the years immediately following 
service.  There were no complaints, findings, treatment, or 
diagnosis for 32 years.  Despite the veteran's contentions 
that he had a right foot disability since service, the record 
is devoid of supporting evidence.  Rather, it does not show 
the presence of a right foot disability for many years.  

The veteran maintains that currently diagnosed right foot 
disabilities were incurred during service or within the one 
year presumptive period.  However, there is no competent 
evidence of a link between his current diagnoses and service 
or establishing that arthritis was present within the one 
year presumptive period after service.  As noted, the veteran 
is not competent to make a causal link or to state the 
etiology of his currently diagnosed disabilities of the right 
foot.  See Espiritu.  Although he asserts that a VA physician 
told him that he may lose his right foot from his service 
injury, there is no record stating that a physician made this 
statement nor did any physician provide an independent 
medical opinion relating any current right foot disability to 
service.  Hearsay medical evidence does not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Thus, the competent evidence does not establish a causal link 
between the currently diagnosed disabilities of the right 
foot and service; and the competent evidence does not 
establish that arthritis was present within one year of the 
veteran's separation.  

The veteran's opinion regarding the origin of his right foot 
disability has no probative value as it is not competent.  
The competent medical evidence establishes that the veteran's 
current right foot disabilities did not result from disease 
or injury in service, did not have their onset during or 
within any prescribed presumptive period, and are not 
otherwise related to service.  Accordingly, service 
connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for a right foot disability 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



